Citation Nr: 9934792	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In an April 1999 rating decision, the 
RO assigned the current 20 percent evaluation.


REMAND

The veteran contends, in essence, that his service-connected 
low back disorder is more severely disabling than the current 
20 percent disability evaluation reflects as a result of such 
symptoms as daily muscle spasms with little relief.  In 
support of his contentions, the veteran reported on his 
Substantive Appeal, received by the RO in August 1997, that 
he had received treatment in July and August 1997 at the 
Urgent Care Clinic at the VA Medical Center (VAMC) in 
Minneapolis, Minnesota.  In addition, treatment reports, 
submitted by the VAMC in St. Cloud, Minnesota, dating from 
October 1997 to July 1998, reflect that in March 1998, it was 
reported by the examining physician that the veteran had 
received local injections for his back at the VAMC in 
Minneapolis, Minnesota.  A review of the claims file reflects 
that all of the treatment records from the VAMC in 
Minneapolis, Minnesota have not been associated with the 
veteran's claim file.  Therefore, because VA records, if 
extant, are constructively before the Board, Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992), and in light of the 
duties assigned under the provisions of 38 U.S.C.A. § 5103 
(West 1991), see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Board finds further development to be warranted.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization, the 
RO should attempt to obtain copies of 
those treatment records identified which 
have not been previously secured, to 
include any available records from the VA 
Medical Center in Minneapolis, Minnesota 
from 1997 to the present.  If such 
records are not associated with the 
claims folder, documentation as to their 
absence is required.  

2.  Once the above-mentioned development 
has been accomplished, the RO is to 
arrange for the veteran to undergo a VA 
examination by an orthopedist to evaluate 
the current severity of the service-
connected low back disorder.  All 
appropriate tests are to be conducted.  
All range of motion studies should be 
reported as both active and passive 
motion.  The veteran's claims file, 
together with a copy of this remand, must 
be provided to and reviewed by all 
examiner prior to the respective studies. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated. 

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should then undertake any other 
indicated development and should 
readjudicate the issue on appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


